        Case 4:20-cv-05061-TOR     ECF No. 4    filed 05/11/20   PageID.42 Page 1 of 5




 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    EDUARDO S. MARTINEZ,
                                                   NO: 4:20-CV-5061-TOR
 8                              Petitioner,
                                                   ORDER SUMMARILY DISMISSING
 9          v.                                     HABEAS PETITION

10    JEFFREY UTTECHT,
                                Respondent.
11

12         Petitioner, a prisoner at the Coyote Ridge Corrections Center, brings this pro

13   se Petition for Writ of Habeas Corpus by a Person in State Custody pursuant to 28

14   U.S.C. § 2254. The $5.00 filing fee has been paid. The Clerk of Court shall

15   TERMINATE the pending deadline to comply with the filing fee requirements.

16                          EXHAUSTION REQUIREMENT

17         Petitioner challenges a 2020 Benton County jury conviction for two counts of

18   first-degree rape of a child. He was sentenced to 120 months incarceration.

19   Petitioner indicates he has filed an appeal. ECF No. 1 at 2.

20




     ORDER SUMMARILY DISMISSING HABEAS PETITION -- 1
        Case 4:20-cv-05061-TOR       ECF No. 4     filed 05/11/20   PageID.43 Page 2 of 5




 1          In his grounds for relief, Petitioner argues that the State of Washington has no

 2   jurisdiction to decide federal constitutional matters. ECF No. 1 at 5-12. It has long

 3   been settled that state courts are competent to decide questions arising under the U.S.

 4   Constitution. See Baker v. Grice, 169 U.S. 284, 291 (1898) (“It is the duty of the

 5   state court, as much as it is that of the federal courts, when the question of the validity

 6   of a state statute is necessarily involved, as being in alleged violation of any

 7   provision of the federal constitution, to decide that question, and to hold the law void

 8   if it violate that instrument.”); see also Worldwide Church of God v. McNair, 805

 9   F.2d 888, 891 (9th Cir. 1986) (holding that state courts are as competent as federal

10   courts to decide federal constitutional matters). Therefore, Petitioner’s arguments

11   to the contrary lack merit.

12          Additionally, before a federal court may grant habeas relief to a state prisoner,

13   the prisoner must exhaust the state court remedies available to him. 28 U.S.C.

14   § 2254(b); Baldwin v. Reese, 541 U.S. 27 (2004). Exhaustion generally requires that

15   a prisoner give the state courts an opportunity to act on his claims before he presents

16   those claims to a federal court. O'Sullivan v. Boerckel, 526 U.S. 838 (1999). A

17   petitioner has not exhausted a claim for relief so long as the petitioner has a right

18   under state law to raise the claim by available procedure. See Id.; 28 U.S.C.

19   § 2254(c).

20




     ORDER SUMMARILY DISMISSING HABEAS PETITION -- 2
          Case 4:20-cv-05061-TOR    ECF No. 4    filed 05/11/20   PageID.44 Page 3 of 5




 1          To meet the exhaustion requirement, the petitioner must have “fairly

 2   present[ed] his claim in each appropriate state court (including a state supreme court

 3   with powers of discretionary review), thereby alerting that court to the federal nature

 4   of the claim.” Baldwin, 541 U.S. at 29; see also Duncan v. Henry, 513 U.S. 364,

 5   365–66 (1995). A petitioner fairly presents a claim to the state court by describing

 6   the factual or legal bases for that claim and by alerting the state court “to the fact

 7   that the ... [petitioner is] asserting claims under the United States Constitution.”

 8   Duncan, 513 U.S. at 365–366; see also Tamalini v. Stewart, 249 F.3d 895, 898 (9th

 9   Cir. 2001) (same). Mere similarity between a claim raised in state court and a claim

10   in a federal habeas petition is insufficient. Duncan, 513 U.S. at 365–366.

11          Furthermore, to fairly present a claim, the petitioner “must give the state

12   courts one full opportunity to resolve any constitutional issues by invoking one

13   complete round of the State's established appellate review process.” O'Sullivan, 526

14   U.S. at 845. Once a federal claim has been fairly presented to the state courts, the

15   exhaustion requirement is satisfied. See Picard v. Connor, 404 U.S. 270, 275 (1971).

16   It does not appear from the face of the Petition or the attached documents that

17   Petitioner has exhausted his state court remedies as to each of his grounds for relief.

18   Indeed, Petitioner affirmatively represents that he has not exhausted his state court

19   remedies to the state’s highest court. ECF No. 1 at 2.

20   //




     ORDER SUMMARILY DISMISSING HABEAS PETITION -- 3
        Case 4:20-cv-05061-TOR      ECF No. 4     filed 05/11/20   PageID.45 Page 4 of 5




 1                   GROUNDS FOR FEDERAL HABEAS RELIEF

 2         Petitioner asserts that the Washington state constitution contradicts the federal

 3   constitution regarding the Fifth Amendment right to “presentment or indictment of

 4   a Grand Jury.” He claims “no bill of indictment” was brought against him rendering

 5   his arrest, conviction and imprisonment illegal.

 6         Petitioner seems to argue that because the state courts have defied “federally

 7   established procedures and processes for the adjudication of crimes” only “a court

 8   of federal jurisdiction” has jurisdictional authority over his claims.       His bald

 9   assertion that “due process of the law was ignored” is unsupported by his factual

10   allegations.

11         The United States Supreme Court stated long ago: “Prosecution by

12   information instead of by indictment is provided for by the laws of Washington.

13   This is not a violation of the Federal Constitution.”          See Gaines v. State of

14   Washington, 277 U.S. 81, 86 (1928). There is no federal constitutional violation

15   when a prosecuting attorney’s criminal information is substituted for the grand jury’s

16   indictment. See Hurtado v. California, 110 U.S. 516 (1884) (rejecting the claim that

17   an indictment is essential to due process of law and that a state violates the

18   Fourteenth Amendment by prosecuting a defendant with a criminal information).

19   Consequently, Petitioner’s assertions to the contrary presented in his four grounds

20   for federal habeas relief are legally frivolous.




     ORDER SUMMARILY DISMISSING HABEAS PETITION -- 4
        Case 4:20-cv-05061-TOR     ECF No. 4    filed 05/11/20   PageID.46 Page 5 of 5




 1         Because it plainly appears from the petition and the attached exhibits that

 2   Petitioner is not entitled to relief in this Court, IT IS ORDERED the petition, ECF

 3   No. 1, is DISMISSED pursuant to Rule 4, Rules Governing Section 2254 Cases in

 4   the United States District Courts.

 5         IT IS SO ORDERED. The Clerk of Court is directed to enter this Order,

 6   enter judgment, provide copies to Petitioner, and close the file. The Court certifies

 7   that pursuant to 28 U.S.C. § 1915(a)(3), an appeal from this decision could not be

 8   taken in good faith, and there is no basis upon which to issue a certificate of

 9   appealability. 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b). A certificate of

10   appealability is therefore DENIED.

11         DATED May 11, 2020.

12

13                                   THOMAS O. RICE
                              Chief United States District Judge
14

15

16

17

18

19

20




     ORDER SUMMARILY DISMISSING HABEAS PETITION -- 5
